Title: To George Washington from Colonel William Shepard, 18 November 1777
From: Shepard, William
To: Washington, George



Sir
Sufferons in the Clove [N.Y.] Novr 18th 1777 2 oClock P.M.

I am now on my way to Deleware River with Genl Glovers Brigade now under My Command; Since we Crost Hudsons River I have Labour’d under Many Disadvantages to Retard my March; by Reason the Brigades which had Gone Forward had taken the Waggons which I Made Dependence on to Carry my Baggage; but with Much Difficulty I have Obtain’d Nearly A Sufficiency of Waggons to Carry what Baggage we Bro’t on.
I Shall take the nearest Rout from this Place to Carrells Ferry, And Desire your Excellency’s Directions by the Bearer, what Rout I Must take from that Place; Your Excellency May Depend I Shall Forward the March with the Utmost Dispatch in My Power. I am with Respect your Excellency’s Obedient Humle Servant

Wm Shepard

